 Case 2:20-cv-02334-JTF-atc Document 7 Filed 10/08/20 Page 1 of 5                 PageID 29




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  WHITNEY WASHINGTON and                          )
  KEVIN WOMACK, on behalf of                      )
  themselves and all other prisoners under the    )
  jurisdiction of the TDOC,                       )      No. 2:20-cv-02334-JTF-dkv
                                                  )
         Plaintiffs,                              )
                                                  )
                                                  )
  v.                                              )
                                                  )
  STANLEY DICKERSON, ET AL.,                      )
                                                  )
         Defendants.                              )
                                                  )


 ORDER DIRECTING PLAINTIFFS TO SIGN & FILE THEIR COMPLAINT WITHIN
                         FOURTEEN DAYS;
         DENYING LEAVE TO PROCEED IN FORMA PAUPERIS; AND
 DENYING APPLICATIONS FOR APPOINTMENT OF COUNSEL (ECF NOS. 1 & 3)


       On May 5, 2020, plaintiff Whitney Washington (booking number 580208) and plaintiff

Kevin Womack (booking number 463617), who were both incarcerated at that time, submitted a

pro se complaint pursuant to 42 U.S.C. § 1983 “on behalf of themselves and all other prisoners

under the jurisdiction of the Tennessee Department of Correction.” (ECF No. 1 at PageID 1.) In

addition to asserting several claims under § 1983 (id. at PageID 2-8), the complaint sought

appointment of counsel “for the [P]laintiffs.” (Id. at PageID 8.) Although Washington’s and

Womack’s typed names are on the complaint, they failed to sign the document. (Id. at PageID 12.)

Washington and Womack also neglected to submit either the $400 civil filing fee required by 28

U.S.C. §§ 1914(a)-(b) or an application to proceed in forma pauperis.
 Case 2:20-cv-02334-JTF-atc Document 7 Filed 10/08/20 Page 2 of 5                      PageID 30




       On May 5, 2020, Washington and Womack separately filed a motion for appointment of

counsel, arguing that “Plaintiffs are inadequate to represent the interest of their fellow inmates in

a class action.” (ECF No. 3 at PageID 16.) Neither Washington nor Womack signed the motion.

(Id. at PageID 17.)

       On July 21, 2020, the Court entered an order directing Plaintiffs to: sign their complaint;

comply with 28 U.S.C. §§ 1915(a)(1)-(2) or pay the $400 civil filing fee; and sign their motion for

appointment of counsel. (ECF No. 4 (the Order).) The Court also notified them: “[I]f Plaintiffs

fail to comply with this order in a timely manner, the Court will deny leave to proceed in forma

pauperis, assess the entire $400 filing fee from their inmate trust accounts without regard to the

installment procedures, and dismiss the action without further notice for failure to prosecute,

pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at PageID 21.) The Order further

reminded Plaintiffs of their duty to keep the Court informed of their address. (Id.)

       On August 10, 2020, a copy of the Order that had been mailed to Plaintiffs was returned

undeliverable as to Plaintiff Womack. (ECF No. 5.) The record thus suggests that Plaintiffs, at

least with respect to Womack, have failed to comply with their address notification obligations.

       Since the time of the Order, neither Plaintiff has submitted to the Court any of the following

items: a signed complaint, see Fed. R. Civ. P. 11(a); an application to proceed in forma pauperis

or payment of the $400 civil filing fee, see 28 U.S.C. §§ 1915(a)-(b) and 28 U.S.C. § 1914(a)1; a

signed version of their motion for appointment of counsel; any notice of changes in their current

address, see Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1 (6th Cir. May 2, 1994); or

any applications to extend their time for compliance with the Order.



       1
          See also McGore v. Wrigglesworth, 114 F.3d 601, 604-05 (6th Cir. 1997), partially
overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).
                                              2
 Case 2:20-cv-02334-JTF-atc Document 7 Filed 10/08/20 Page 3 of 5                        PageID 31




       Federal Rule of Civil Procedure 41(b) provides:

               If the plaintiff fails to prosecute or to comply with these rules or a
               court order, a defendant may move to dismiss the action or any claim
               against it. Unless the dismissal order states otherwise, a dismissal
               under this subdivision (b) and any dismissal not under this rule —
               except one for lack of jurisdiction, improper venue, or failure to join
               a party under Rule 19 — operates as an adjudication on the merits.

The Rule is “available to the district court as a tool to effect management of its docket and

avoidance of unnecessary burdens on the tax-supported courts and opposing parties.” Schafer v.

City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (quoting Knoll v. AT&T, 176

F.3d 359, 363 (6th Cir. 1999)) (internal quotation marks omitted). See also Wu v. T.W. Wang.,

Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Stough v. Mayville Cmty. Schs., 138 F.3d 612,

614–15 (6th Cir. 1998)).

       The Court considers several factors to determine whether dismissal under Rule 41(b) is

appropriate:

               (1) whether the party’s failure is due to willfulness, bad faith, or
               fault; (2) whether the adversary was prejudiced by the dismissed
               party’s conduct; (3) whether the dismissed party was warned that
               failure to cooperate could lead to dismissal; and (4) whether less
               drastic sanctions were imposed or considered before dismissal was
               ordered.

Knoll, 176 F.3d at 363. Application of these factors to Plaintiffs’ case would support dismissal

under Rule 41(b).

       Although the record does not indicate that Plaintiffs’ failure to prosecute this case was

borne of “willfulness, bad faith, or fault,” Harmon v. CSX Transp., Inc., 110 F.3d 364, 367 (6th

Cir. 1997), Plaintiffs have already been warned that failure to cooperate with the Order and to

comply with the Federal Rules of Civil Procedure could lead to dismissal of their case. The Order

made that point very clear.

                                                 3
 Case 2:20-cv-02334-JTF-atc Document 7 Filed 10/08/20 Page 4 of 5                       PageID 32




       “Although Rule 41(b) does not expressly provide for a sua sponte dismissal … , it is well-

settled that the district court can enter a sua sponte order of dismissal under Rule 41(b).” Rogers

v. City of Warren, 302 F. App’x 371, 375 n.4 (6th Cir. 2008) (citing Link v. Wabash R.R., 370 U.S.

626, 630 (1962)). If one plaintiff complies with an order and the other does not, the action will be

dismissed as to the non-complying party only. Here, neither Washington nor Womack have

complied with the Order or with the relevant Federal Rules of Civil Procedure.

       Nevertheless, given Plaintiffs’ pro se status, the Court will afford them one final

opportunity to avoid dismissal of this case in its entirety.

       Therefore, WITHIN FOURTEEN (14) DAYS of the date of this order, Plaintiff

Washington and Plaintiff Womack SHALL EACH: (1) sign and file their complaint; and (2)

comply with 28 U.S.C. §§ 1915(a)(1)-(2) or pay the $400 civil filing fee. This order is the Court’s

final warning of this nature to Plaintiffs. The Court advises them that, if they fail to timely comply

with this order, the Court will summarily dismiss their case with prejudice in its entirety for the

reasons discussed above.

       Furthermore, the Court DENIES leave to proceed in forma pauperis, subject to Plaintiffs’

right to submit an application for pauper status in the event this case proceeds.

       The Court also DENIES Plaintiffs’ applications for appointment of counsel (ECF Nos. 1

& 3), subject to Plaintiffs’ right to re-submit such request in the future if this case goes forward.

       The Clerk is directed to mail a copy of this order to Plaintiff Washington and to Plaintiff

Womack at their last known addresses of record.2 In the event either mailed order is returned


       2
         According to information available on the Tennessee Department of Correction website
as of the date of this order (see https://apps.tn.gov/foil-app/search.jsp): (1) Washington is
incarcerated at the Women’s Therapeutic Residential Center of West Tennessee State Penitentiary,
at    480     Green    Chapel     Road      in    Henning,     Tennessee,     38041-1150     (see
https://www.tn.gov/correction/sp/state-prison-list/west-tennessee-state-penitentiary/women-s-
                                                4
 Case 2:20-cv-02334-JTF-atc Document 7 Filed 10/08/20 Page 5 of 5                     PageID 33




undeliverable, the Court shall dismiss with prejudice the respective Plaintiff’s (or Plaintiffs’, if

applicable) claims for failure to notify the Court of his or her present address. See Barber, 1994

WL 163765, at *1.

       IT IS SO ORDERED, this 8th day of October, 2020.

                                               s/John T. Fowlkes, Jr.
                                              JOHN T. FOWLKES, JR.
                                              UNITED STATES DISTRICT JUDGE




therapeutic-residential-center.html); and (2) Womack is incarcerated at Moran County
Correctional Complex, at 541 Wayne Cotton Morgan Drive, in Wartburg, Tennessee, 37887. (See
https://www.tn.gov/correction/sp/state-prison-list/morgan-county-correctional-complex.html.)
                                                5
